

116 HR 338 IH: Essential Employees Pay Certainty Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 338IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Federal employees excepted from furlough during the lapse in appropriations beginning on
			 or around December 22, 2018, to make withdrawals from their Thrift Savings
			 Plan accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Essential Employees Pay Certainty Act. 2.TSP withdrawals for Federal employees excepted from furlough during Government shutdown (a)Withdrawal (1)In generalNotwithstanding any other provision of law, any Federal employee excepted from furlough resulting from a lapse in discretionary appropriations occurring on or around December 22, 2018, may, during such lapse, make a withdrawal from the employee’s account within the Thrift Savings Plan, without penalty and without being treated as violating any requirement of the Internal Revenue Code of 1986.
 (2)AmountThe amount of a withdrawal under paragraph (1) may not be greater than the total amount of annual salary that the employee would have received for the period beginning on the date the employee would have received pay but for such lapse and ending on the date on which the withdrawal is made.
 (b)Catch-Up contributionsAny employee who makes a withdrawal under subsection (a) may, beginning on the date that the lapse in appropriations with respect to the employing agency ends, make 1 or more contributions in an aggregate amount not to exceed the amount of such withdrawal to the employee’s account within the Thrift Savings Plans. In the case of any such contribution, but only to the extent of the amount thereof, the withdrawal shall be treated in the same manner as having been received in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and the contribution as having been transferred in a direct trustee to trustee transfer within 60 days of an eligible rollover distribution.
			